Endicott, J.
The court is of opinion that notice to the janitor of a school-house in the city of Boston, that a highway is in a defective and unsafe condition, is not notice to the city. It has been repeatedly held, in those cases where a defect in a highway has not existed twenty-four hours, that the city or town cannot be held liable for damages occasioned thereby, unless some proper officer, whose duty it is to attend to municipal affairs, has received reasonable notice of the same; or unless the facts presented lead to the inference that such officer knew, or with proper care might *291have known, of its existence. Reed v. Northfield, 13 Pick. 94. Donaldson v. Boston, 16 Gray, 508. Harriman v. Boston, 114 Mass. 241. Monies v. Lynn, 119 Mass. 273. See also Nichols v. Boston, 98 Mass. 39. A janitor is not such an officer. By the St. of 1875, e. 241, § 5, the school committee of Boston is authorized to “ appoint janitors for the school-houses, fix their compensation, designate their duties, and may discharge them at pleasure.” The city has no voice in their appointment, and no control over them when appointed; and no municipal duties of any kind devolve upon them. Whatever may be their duties in regard to the care of the school-houses committed to their charge, they have none in regard to the repair or condition of the public ways.

Judgment for the defendant.